Citation Nr: 1444452	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-15 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran appeared before the undersigned Veterans Law Judge in a hearing at the RO in August 2010 to present testimony on the issue on appeal.  In December 2012, September 2013, and April 2014, the Board remanded this matter for additional development and medical inquiry.  The case has been returned to the Board for further appellate review.  

In an October 2013 statement of record, the Veteran indicated that he had moved to Illinois, and wanted his case transferred to the RO in Chicago, Illinois.  

The record in this matter consists of an electronic claims processing system and has been reviewed.  No relevant evidence has been included in the record since the September 2014 supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 


FINDING OF FACT

A chronic right hip disability was not shown in service or for many years thereafter, and any current right hip disability is unrelated to service, to a disease or injury of service origin, or to a service-connected disorder.    


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between February 2007 and January 2013 which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  VA obtained relevant private and VA treatment records dated from the mid 1970s.  Further, VA attempted to obtain records pertaining to VA treatment that the Veteran claims to have received in the early 1990s at a VA facility in New Orleans, Louisiana.  In February 2013, however, that facility notified VA that it had no records pertaining to the Veteran.  With regard to VA treatment records, the Board finds that all efforts possible have been undertaken to obtain all relevant records.

VA also afforded the Veteran VA compensation examinations into his claim to service connection, the reports of which contain opinions that comment on his assertions.  
For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim to Service Connection

The Veteran claims that he incurred a right hip disorder during service.  Further, he contends that he developed a right hip disorder due to service-connected right foot and left hip disorders.  Medical evidence noted in VA treatment records, and in VA examination reports dated between May 2007 and May 2014, documents that the Veteran has arthritis in his right hip.  The record also documents that service connection is in effect for right foot and left hip disorders.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As indicated, the record establishes that the Veteran has a current right hip disorder, namely arthritis.  Further, the evidence is in equipoise regarding whether the Veteran experienced an injury to his right hip during service.  The STRs are negative for a specific right hip disorder; however, the Board finds the Veteran's lay assertions to be sufficient to establish that an injury in service did occur.  In particular, the Board notes the Veteran's testimony during his August 2010 Board hearing, in which he stated that he experienced several orthopedic injuries, to include a right hip injury, as the result of in-service, sports-related activities.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995).  As pain and limitation in the hip are observable symptoms about which a lay witness can competently attest, the Veteran's testimony is of probative value on the issue of whether he injured his right hip during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, that certain STRs note an injury to the foot due to physical activities serves to strengthen the Veteran's contentions.  Moreover, an August 1973 report of medical history indicates a positive response to "swollen or painful joints" and "broken bones."  Therefore, with a current disability and an in-service event, the question becomes whether there is evidence of a nexus between the two.  In this case, the Board finds that a preponderance of the evidence is against the claim.  Simply put, the evidence of record does not indicate that the Veteran's in-service right hip discomfort resulted in his current hip disorder.  

As indicated, the Veteran's STR's do not note any complaints, diagnoses, or treatment for a right hip disorder.  The March 1975 separation reports of medical examination and history are negative for a hip disorder.  In fact, the examination report noted the hips as normal.  VA treatment records dated in the mid 1970s, in 1992, and between 2004 and 2006 are negative for a hip disorder.  The earliest medical evidence of record of complaints or treatment for a right hip disorder is found in VA treatment records dated in the mid 2000s, approximately 30 years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Moreover, the preponderance of the medical nexus evidence is against the Veteran's claim to service connection.  The record contains VA medical opinions dated in May and July 2007, and in January and May 2014.  The May 2007 VA examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner noted the Veteran's right hip arthritis, and concluded that the current disorder likely related to an in-service injury.  The examiner appeared to reference a STR noting a right hip injury during service (which does not exist).  The examiner stated, "[d]egenerative arthritis is a wear and tear condition....  Most cases result from repetitive overuse of the joint over many years."  As the record contained no STR documenting an in-service right hip injury, and the rationale for the conclusion appeared to be a non sequitur, an addendum opinion was requested.  In the July 2007 addendum opinion, the examiner indicated that the right hip disorder likely did not relate to service, noting that no STR documented such an in-service injury.  As the examiner did not address the issue of secondary service connection, the Board requested another examination and opinion.  

The Veteran underwent his second VA compensation examination in January 2014.  That examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner diagnosed the Veteran with right hip arthritis.  But the examiner did not offer a medical nexus opinion.  Pursuant to the Board's April 2014 remand, the case was returned to the examiner for an opinion.  In May 2014, the examiner stated that the right hip disability was likely not due to service, but was rather due to aging.  In support, the examiner noted that the Veteran complained "principally" of his left hip following service, and that "no reasonable continuum of care was established for a right hip injury."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Further, this examiner addressed the issue of secondary service connection.  The examiner indicated that "there is no credible biomechanical mechanism by with the right hip condition was impacted by any of his other service-connected conditions."  The examiner added, moreover, that the other disorders did not cause "aggravation beyond normal progression" of the right hip arthritis.  38 C.F.R. §§ 3.303, 3.310.  

In assessing the Veteran's service connection claim, the Board has considered his lay assertions that his right hip arthritis relates to his in-service injury, and to his other orthopedic disorders.  As indicated earlier, the Veteran as a layperson is competent to attest to what he observes or senses.  See Jandreau, supra.  As pain and limitation in the hip are observable symptoms, the Veteran's complaints are of probative value.  But the Veteran is not competent to provide evidence regarding the etiology of the disorder.  Degenerative joint disease of the hip is an internal disorder of the musculoskeletal system that is beyond his capacity for lay observation.  The etiology and development of his disorder cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion linking his disorder to service or to another disorder (e.g., the foot disorder).  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

To the extent that the Veteran claims a continuity of symptomatology since service, the Board finds such statements lacking in credibility.  Treatment records in the 1970s, soon after the Veteran separated from service, document complaints of various orthopedic concerns; however, there are no complaints referable to the hips.  The subsequent treatment records are negative for complaints referable to the hip, despite other orthopedic treatment.  Common sense would dictate that if the Veteran was experiencing such discomfort, he would notify his doctors who were treating him for other orthopedic complaints.  Therefore, the Board infers from the evidence that the Veteran was not in fact experiencing continuous hip pain since his separation.

On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value, and indicates that the Veteran's right hip disorder is unrelated to service and unrelated to his service-connected disorders.  38 U.S.C.A. § 5107(b).  While the Veteran may have experienced pain, an actual disability of the right hip is not noted in the Veteran's STRs, or in VA treatment records dated from the mid 1970s to the mid 2000s.  The earliest evidence of record of arthritis in the right hip is dated in the mid 2000s, approximately 30 years following service.  Further, the medical nexus evidence indicates that the right hip disorder is unrelated to service, and unrelated to the service-connected right foot and left hip disorders.  Indeed, no medical evidence has been submitted into the record which supports the Veteran's lay assertions to medical nexus.  As such, a service connection finding for a right hip disorder is unwarranted on a presumptive basis, on a direct basis, and on a secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.   


ORDER

Entitlement to service connection for a right hip disability is denied.          



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


